Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to for the following reasons:
“an isochronous torque-speed profile to is maintain at a fixed engine speed” is grammatically incorrect. The phrase should read --an isochronous torque-speed profile to maintain the engine at a fixed speed--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-3, 6-7, 10-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US20140144164) in view of Olaleye (US20130289762), further in view of Hori (US20170284326).
Regarding claim 1, Steele teaches a transport refrigeration system, comprising:
an electronically governed engine (Figure 1, 32, controller(s) 30/34); and
a transportation refrigeration unit including a refrigeration circuit that comprises a compressor (Figure 1, 12, compressor 14), which is configured to be driven by the engine to pump refrigerant about the refrigeration circuit (Figure 1, 32, ¶16, ¶19), and
a controller and an engine control unit (Figure 1, 30 and 34), where a nominal engine speed at which to drive the compressor is set (¶24-26, where a target RPM is selected).
Steele discloses a controller, an ECU, and a target engine speed at which to drive the compressor but does not explicitly disclose that the controller generates the nominal engine speed at which to drive the compressor and then communicate that to an engine control unit of the system.
However, Olaleye discloses wherein the controller (Figure 2B, 205) sets a nominal engine for driving the compressor (¶19) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the controller/ECU combination in Steele as taught by Olaleye in order to achieve the advantages noted by Olaleye. As noted above, this configuration includes sending the nominal engine running speed for running the compressor from the controller to the ECU.
While Steele discusses engine droop, Steele does not disclose the claimed engine droop mode operation.
However, Hori discloses that engine droop control modes are well known within the art (¶60) and discloses an engine control unit (¶58) which is configured to operate the engine in a droop mode of operation (¶60, ¶83, Figure 12), in which the engine control unit operates the engine according to a predefined torque-speed profile corresponding to a nominal engine speed (Figures 12(b)-(c), where each line 110 is a torque-speed profile according to a nominal engine speed being the speed at 0% load) and the torque-speed profile indicates different engine speeds at which to drive the a load (¶83) for respective non-zero engine loads, such that the engine speed increases with decreasing non-zero engine loads (Figure 12(b)-(c), load 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to program the ECU and controller combination of Steele to carry out droop control according to the nominal engine speed and compressor load on the engine in order to avoid unnecessary fuel consumption, thereby saving fuel.
Regarding claim 2, Steele as modified teaches all of the limitations of claim 1, but does not disclose the features of claim 2.
However, Hori discloses wherein the engine control unit is configured to alternately operate the engine in the droop mode of operation and an isochronous mode of operation, in which the engine control unit operates the engine according to an isochronous torque-speed profile to maintain the engine at a fixed speed for varying engine loads (¶92, Figure 12(a)), which allows for flexibility in matching a wide range of loads and applications (¶95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to program the ECU to operate between isochronous and droop modes alternately when necessary in order to allow for more flexibility in matching a wide range of loads and applications.
Regarding claim 3, Steele as modified teaches all of the limitations of claim 2, wherein
the engine control unit, or the controller of the transport refrigeration unit, is configured to monitor an operating parameter that is indicative of the engine load (¶23, fuel rack position and/or engine speed).
Steele as modified does not explicitly disclose the alternation between droop and isochronous operation depending on the operating parameter.
However, Hori discloses alternating between droop and isochronous operation based on a parameter indicating engine loading (¶92) which allows for flexibility in matching a wide range of loads and applications (¶95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to program the ECU to operate between isochronous and droop modes alternately when necessary, i.e. according to an operating parameter  in order to allow for more flexibility in matching a wide range of loads and applications.
Regarding claim 6, Steele as modified teaches all of the limitations of claim 1, wherein 
the engine control unit is configured to operate the engine in the droop mode of operation when the nominal engine speed is set to a rated speed of the engine, such 
Regarding claim 7, Steele as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 7.
However, Hori discloses alternating between droop and isochronous operation based on a parameter indicating engine loading (¶92) which allows for flexibility in matching a wide range of loads and applications (¶95) and further discloses that isochronous control is utilized to maintain engine speed after a load is applied, but the load does not exceed a predetermined load (¶3, ¶92).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to, during a normal cooling mode, i.e. a “continuous cool modulation mode”, operate in the isochronous regime when the instantaneous load does not exceed a load threshold in order to ensure that the load is matched.
Regarding claims 10-12 and 15-17, these are performed by the apparatus of claims 1-3 and 6-7. In the case of claim 15, .
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US20140144164) in view of Olaleye (US20130289762), further in view of Hori (US20170284326) as applied to claim 1, further in view of Viegas (US20020174666).
Regarding claim 8, Steele as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 8.
However, Viegas discloses that pull-down can require maximum capacity from the cooling system (¶53) for quickly recovering after a door opening in a transport container or other load shock (¶53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to implement a pull-down mode in Steele as modified in order to provide quick recovery from door openings and other events which dramatically increase the required capacity/load of the system. Furthermore, Steele as modified is configured to operate in the droop operation mode during general operation of the refrigeration system and therefore is configured to operate in droop operation during such a pull-down event if necessary.
Regarding claim 8, Steele teaches all of the limitations of claim 1.
Steele does not teach the particulars of claim 8.
However, Schlesser teaches (¶22) increasing engine speed when an operation is performed which will place a large power draw from the engine.
Therefore, it would have been obvious to one of ordinary skill in the art to operate in the droop mode, which increases engine speed, during initial pull-down because initial pull down increases the load on the engine more than typical operating conditions.
Regarding claim 18, Steele as modified teaches all of the limitations of claim 8, which under normal operation performs all of the steps of claim 18.
Allowable Subject Matter
Claims 4-5, 9, 13-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-5 and 13, the prior art of record notes that thresholds may be utilized in determining when to switch between droop and isochronous operation. However, the prior art recognizes entering droop when the parameter is above the below the threshold. The difference between this and the claimed invention is not trivial because the prior art utilizes direct measures of engine loading, leading to the above/below for droop/isochronous, whereas the claimed invention forces the utilization of an inversely related parameter determining droop/isochronous operation. Since this is not common practice within the art, impermissible hindsight would be required in reconstructing the claimed invention.
Regarding claims 9 and 19, the prior art establishes switching between droop and isochronous operation modes, but discloses doing so based on operating parameters of the system. Therefore, it would not have been obvious to modify the prior art in a way as claimed in claims 9 and 19 because this would contradict the explicit advantages of automating the switching between modes and thus would not be obvious.
Regarding claim 14, the prior art recognizes box temperature as a general parameter from which to control refrigeration systems, but there is insufficient evidence to support switching between droop and isochronous modes based on box temperature because the prior art primarily discloses this switching according to engine concerns rather than concerns about specific box temperatures. Without a nexus between box temperature and droop and isochronous modes established in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHYLER S SANKS/Examiner, Art Unit 3763